DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 06 NOV 2020.  The status of the claims is as follows:
Claims 1-21 and 23 are pending.
Claim 20 is amended.
Claim 22 is canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajani ‘720 (WO 2007/024720) in view of Chung ‘325 (U.S. PGPub 2005/0009325).  With regards to Claim 21, Cook ‘680 (U.S. Patent 6,321,680) is incorporated by reference and considered to be part of Mahajani ‘720.
Claim 1 – Mahajani ‘720 discloses a method of forming a layer (Abstract), comprising:
providing a substrate in a reaction chamber (PG 0040);
performing a pretreatment step for a pretreatment period (PG 0018);
after the pretreatment step, sequentially repeating a deposition cycle to deposit at least a portion of the layer on the substrate disposed in the reaction chamber, the deposition cycle comprising (PG 0040):
supplying a first precursor into the reaction chamber for a first pulse period (PG 0040);
removing a portion of the first precursor from the reaction chamber (PG 0040, evacuation of chamber);
supplying a second precursor into the reaction chamber for a second pulse period (PG 0040), and
removing a portion of the second precursor from the reaction chamber (PG 0040, evacuation of chamber);
Wherein the first precursor comprises a silicon halide (PG 0032 discloses tetrachlorosilane and hexachlorodisilane as a precursor to deposit a silicon containing material); and
wherein a precursor is supplied into the reaction chamber for a pretreatment period, the pretreatment period longer than the first or second pulse period before sequentially repeating the deposition cycles (PG 0018 teaches that silane derivatives may be introduced in the pretreatment step as alternative reagents; Chung ‘325 PG 0063 identifies tetrachlorosilane as a silane derivative; Mahajani ‘720 PG 0032 teaches that SiCl4 is a known reagent for the processes of Mahajani ‘720; Mahajani ‘720 PG 0017 teaches that the pretreatment cycle may be as long as 90 minutes which is longer than the longest disclosed deposition cycle times of 5 minutes at e.g. PG 0024-0025; overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary In re Malagari, 182 USPQ 549 (CCPA 1974).). 
Mahajani ‘720, while enabling for the selection of tetrachlorosilane as a pretreatment reactant, does not give a particular teaching or suggestion to do so.  Mahajani ‘720 is open to the formation of oxide, nitride, and oxynitride materials (PG 0022).  Chung ‘325 is drawn to the ALD deposition of metal-containing layers (PG 0062-0067, exemplifying metal nitrides) and notes that performing a soak process on a substrate prior to ALD deposition enables the formation of a suitable surface chemistry (PG 0066) and is believed to facilitate the growth of a subsequent ALD process (PG 0067).  Chung ‘325 teaches that the choice of soak precursor depends on the reaction cycle (PG 0064-0065) and that tetrachlorosilane is a known halogenating compound for the purpose (PG 0065) when halogenated surfaces are required.  Mahajani ‘720 is open to ALD reaction cycles that comprise halogen terminations (PG 0031 and 0032 both teach halogenated metal precursors, which would leave halogen terminated metal groups as the top layer of the substrate after the ALD exposure).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mahajani ‘720 to have selected tetrachlorosilane as a pretreatment precursor as suggested by Chung ‘325, as Mahajani ‘720 wants to deposit metal-containing ALD layers on a substrate and wants to pretreat the substrate to functionalize the surface for an incoming chemical precursor (PG 0017) and Chung ‘325 teaches that to functionalize a surface for an incoming metal precursor, tetrachlorosilane is a 
Claim 2 – Mahajani ‘720 exemplifies an upper limit of a pretreatment step 240 times longer than a deposition step (PG 0029, 40 minutes is 2400 seconds of pretreatment, whereas the shortest deposition step is 10 seconds; 2400 / 10 = 240).  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the pretreatment step to pulse period step ratio that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Claim 3 – As discussed above, Mahajani ‘720 exemplifies pretreatment step lengths of 1 second to 40 minutes (PG 0029).  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the pretreatment step length that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Claim 4 – Mahajani ‘720 discloses that the number of repetitions of the deposition cycle is result-effective with regards to the thickness of material deposited therein (Mahajani ‘720 PG 0028).  Each deposition cycle takes a predetermined amount of time; therefore, deposition time is also necessarily result-effective with regards to the thickness of material deposited therein.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the deposition sequence time in order to produce a final product with a desired thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 5 – Mahajani ‘720 enables pulse times of 1 to 90 seconds (PG 0029), specifically 30 seconds (PG 0040).
Claim 6 - Mahajani ‘720 enables pulse times of 1 to 90 seconds (PG 0029), specifically 30 seconds (PG 0040).
Claims 7 and 8 – Mahajani ‘720 enables separate selection of pressures for pretreatment steps and ALD process steps (PG 0016, PG 0023).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select chamber pressures for the pretreatment and deposition steps such that a desired deposition process is performed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 9 – Mahajani ‘720 is open to the formation of silicon nitride (PG 0022) and discloses silicon halides as exemplary silicon-containing precursors (PG 0032), inclusive of tetrachlorosilane (PG 0032).
Claim 10 – Mahajani ‘720 is open to the formation of silicon nitride (PG 0022) and discloses e.g. hydrazine gases as exemplary nitrogen precursors (PG 0032).
Claim 11 – Mahajani ‘720 discloses a plasma-free deposition process at PG 0040.
Claim 12 – Mahajani ‘720 discloses separate selection of precursor exposure times at PG 0024 and 0025.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select exposure times for the precursor deposition steps such that a desired deposition process is performed, since it In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 13 – Mahajani ‘720 / Chung ‘325 does not exemplify a process where the first and second precursors are supplied to the process chamber in a pretreatment step.  Examiner notes that Mahajani ‘720 is open to hybrid deposition processes (PG 0021, ALD, CVD, or combinations thereof).  As such, Examiner holds that it would have been obvious to perform a CVD deposition of materials prior to any ALD deposition of materials.  During a standard CVD deposition, both materials are supplied concurrently (contrast with pulsed CVD, also disclosed in PG 0021).  Further, PG 0036 enables overlapping supply of precursors in an ALD sequence.  Mahajani ‘720 further teaches the formation of nucleation layers at PG 0022.
Claim 14 – Mahajani ‘720 discloses functionalization of the substrate surface as the end result of a pretreatment process at PG 0017 and is silent as to nucleation being enhanced as a result of functionalization.  By contrast, Examiner notes that Mahajani ‘720 expressly calls out formation of a nucleation layer in the deposition step at e.g. PG 0022; as such, Mahajani ‘720 recognizes nucleation layers when they are formed and does not recognize them in relation to the functionalization pretreatment step.
Claims 15-17 – Mahajani ‘720 discloses separate selection of precursor exposure times and precursor flow rates at PG 0023-0025.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select exposure times and precursor concentrations for the precursor exposure steps such that a desired deposition product is formed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 18 – Mahajani ‘720 discloses 50 ALD cycles at PG 0040.
Claim 19 – As discussed previously, Mahajani ‘720 is open to the formation of silicon nitride layers (PG 0022).  PG 0033 discloses that it is known to vary the process conditions in order to control the stoichiometry of the final product to obtain e.g. metal-rich metal oxides (as shown in PG 0033, hafnium-rich hafnium oxide is considered as exemplary).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select process conditions to obtain a desired stoichiometry in the deposited final product, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 21 – Mahajani ‘720 incorporates by reference batch reactors disclosed in Cook ‘680 (Mahajani ‘720 PG 0034) as suitable for the deposition of materials onto substrates.  Examiner cites to e.g. Figure 3 of Cook ‘680 to show a vertical furnace (see also Column 3 Lines 10 – 56).  Examiner holds that it would have been obvious to select any of the batch reactors incorporated by reference as suitable for the stated purpose of performing batch ALD reactions.
Claim 23 – Mahajani ‘720 discloses a method of forming a layer (Abstract), comprising:
providing a substrate in a reaction chamber (PG 0040);
performing a pretreatment step for a pretreatment period (PG 0018);
after the pretreatment step, sequentially repeating a deposition cycle to deposit at least a portion of the layer on the substrate disposed in the reaction chamber, the deposition cycle comprising (PG 0040)
supplying a first precursor into the reaction chamber for a first pulse period (PG 0040);
removing a portion of the first precursor from the reaction chamber (PG 0040, evacuation of chamber);
supplying a second precursor into the reaction chamber for a second pulse period (PG 0040), and
removing a portion of the second precursor from the reaction chamber (PG 0040, evacuation of chamber);
Wherein the first precursor comprises a silicon halide (PG 0032 discloses tetrachlorosilane and hexachlorodisilane as a precursor to deposit a silicon containing material);
wherein the first precursor is supplied to the reaction chamber during both the pretreatment step and the deposition cycle, the pretreatment period being longer than the first pulse period (PG 0018 teaches that silane derivatives may be introduced in the pretreatment step as alternative reagents; Chung ‘325 PG 0063 identifies tetrachlorosilane as a silane derivative; Mahajani ‘720 PG 0032 teaches that SiCl4 is a known reagent for the processes of Mahajani ‘720; Mahajani ‘720 PG 0017 teaches that the pretreatment cycle may be as long as 90 minutes which is longer than the longest disclosed deposition cycle times of 5 minutes at e.g. PG 0024-0025; overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to In re Malagari, 182 USPQ 549 (CCPA 1974).); and
wherein the second precursor is supplied to the reaction chamber during the deposition cycle, the pretreatment period being longer than the second pulse period (Mahajani ‘720 PG 0017 teaches that the pretreatment cycle may be as long as 90 minutes which is longer than the longest disclosed deposition cycle times of 5 minutes at e.g. PG 0024-0025; overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the pretreatment deposition time period that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).
Mahajani ‘720, while enabling for the selection of tetrachlorosilane as a pretreatment reactant, does not give a particular teaching or suggestion to do so.  Mahajani ‘720 is open to the formation of oxide, nitride, and oxynitride materials (PG 0022).  Chung ‘325 is drawn to the ALD deposition of metal-containing layers (PG 0062-0067, exemplifying metal nitrides) and notes that performing a soak process on a substrate prior to ALD deposition enables the formation of a suitable surface chemistry (PG 0066) and is believed to facilitate the growth of a subsequent ALD process (PG 0067).  Chung ‘325 teaches that the choice of soak precursor depends on the reaction cycle (PG 0064-0065) and that tetrachlorosilane is a known halogenating compound for the purpose (PG 0065) when halogenated surfaces are required.  Mahajani ‘720 is open to ALD reaction cycles that comprise halogen terminations (PG 0031 and 0032 both teach 
Mahajani ‘720 / Chung ‘325 does not exemplify a process where the first and second precursors are supplied to the process chamber in a pretreatment step.  Examiner notes that Mahajani ‘720 is open to hybrid deposition processes (PG 0021, ALD, CVD, or combinations thereof).  As such, Examiner holds that it would have been obvious to perform a CVD deposition of materials prior to any ALD deposition of materials.  During a standard CVD deposition, both materials are supplied concurrently (contrast with pulsed CVD, also disclosed in PG 0021).  Further, PG 0036 enables overlapping supply of precursors in an ALD sequence.  Mahajani ‘720 further teaches the formation of nucleation layers at PG 0022.  With the introduction of the second precursor in the pretreatment step, the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mahajani ‘720 / Chung ‘325 as applied to claim 1 above, and further in view of Saito ‘272 (U.S. Patent 5,124,272).
Claim 20 – Mahajani ‘720 enables co-deposition of materials (PG 0042; silicon can be considered a dopant in hafnium oxide or vice versa).  However, neither Mahajani ‘720 nor Chung ‘325 teach dopants commensurate with Claim 20.  It is noted that Mahajani ‘720 is open to the deposition of dielectric layers (PG 0014, high-k dielectric materials; PG 0003, hafnium oxide and hafnium silicate identified as dielectric materials).  Saito ‘272 is drawn to the formation of insulating materials (Column 7 Line 66-67, gate insulating film), preferentially from silicon oxide (Column 7 Lines 66-67) and further teaches that AsH3 and SbH3 are known n-type dopant gases to adjust the properties of the gate insulating film (Column 7 Lines 61-65)  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mahajani ’720 / Chung ‘325 to use AsH3 and SbH3 to adjust the dielectric properties of its deposited film as suggested by Saito ‘272, as Mahajani ‘720 / Chung ‘325 wants to deposit films inclusive of silicon oxide to serve as dielectric layers in semiconductor applications and Saito ‘272 teaches that the dielectric properties of silicon oxide films may be altered by the suitable inclusion of AsH3 and SbH3 in the deposition process.


Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 06 NOV 2020, with respect to the rejection(s) of claim(s) 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saito ‘272 in combination with other previously cited references.
Applicant argues (Page 11) that Srinivasan ‘591 does not address the deficiencies of Mahajani ‘720 and Chung ‘325.  Examiner disagrees insofar as the subject matter of Claim 1 as concerned, but agrees that the combination of references does not teach every limitation of Claim 20 (Srinivasan ‘591 is limited to arsine, not the other cited chemicals).  Examiner withdraws the rejection based on Srinivasan ‘591, but upon further search and consideration supplies Saito ‘272 for the teaching of the dopant-supplying chemicals disclosed in Claim 20.
The remainder of Applicant's arguments filed 06 NOV 2020 have been fully considered but they are not persuasive.
Applicant argues (Pages 8-10) that Mahajani ‘720 and Chung ‘325 do not teach using a silicon halide in both pretreatment and deposition phases.  Examiner respectfully disagrees.  Chung ‘325 is not cited for a teaching to use silicon halide in both of these phases; rather, it is being cited for its teaching of a specific silicon halide e.g. tetrachlorosilane in the process of Mahajani ‘720.  Mahajani ‘720 expressly discloses tetrachlorosilane as a first precursor for deposition at PG 0032 and expressly discloses that silane derivatives may be introduced in the precursor step as alternate reagents at PG 0018; Chung ‘325 expressly identifies tetrachlorosilane as a silane derivative.  Applicant’s further argument about switching the grounds of the argument from silicon 
A pretreatment step where a silicon halide is introduced into a chamber.
A deposition cycle repeated after the pretreatment step which comprises a first precursor, which is the silicon halide of the pretreatment step, and a second precursor, wherein the first and second precursor when introduced alternately form a layer on the substrate.
Examiner further notes that a process cycle of soak (silicon halide) – second precursor – purge – first precursor (silicon halide) – purge – second precursor – purge – first precursor (silicon halide) – purge – second precursor - purge appears to read on Claim 1 as presented and is supported by the process sequencing discussed in Chung ‘325 and Mahajani ‘720.
Applicant argues (Page 10) that the amendment to Claim 13 overcomes the cited prior art.  Examiner respectfully disagrees for the reasons cited above.
Applicant argues (Page 10) that Claim 17 is not taught by the cited prior art.  Examiner notes that the rejections relies on a legal finding as to the obviousness of the claims, which Applicant does not address in stating that the references do not teach the exactly claimed parameters.
Applicant argues (Page 10) that other dependent claims not listed above are allowable for dependence from an allowable Claim 1.  As Claim 1 is not allowable at this time, the dependent claims cannot be allowable on this basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712